ORDER
PER CURIAM.
Defendant was charged with twelve counts of kidnapping, armed criminal action, unlawful use of a weapon, attempted murder, and assault. He was convicted on counts 1-8 and acquitted on counts 9-12. *75Defendant appeals the judgments entered on his convictions, as well as the denial of his post-conviction relief motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).